Citation Nr: 1001041	
Decision Date: 01/07/10    Archive Date: 01/15/10

DOCKET NO.  08-26 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an initial rating greater than 10 percent for 
a service connected spine disability.



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The Veteran had active service from August 8, 1975 to 
September 2, 1975.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 and February 2007 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Oakland, California.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the appellant 
if further action is required.


REMAND

The Veteran seeks an initial rating greater than 10 percent 
for his service connected lumbar spine disability.  He also 
seeks a separate rating for his sciatica.

During his November 2006 VA examination, the Veteran told the 
VA examiner that he applied for Social Security Disability 
benefits for his back in 2004.  He said the Social Security 
Administration (SSA) granted his claim in July 2006.  A 
review of the claims file shows that VA has not obtained the 
Veteran's SSA records.  These records must be obtained prior 
to any further adjudication.  See Quartuccio v. Principi, 16 
Vet. App. 183, 188 (2002) (possibility that SSA records could 
contain relevant evidence cannot be foreclosed absent a 
review of those records).

In addition, during the VA examination, the Veteran stated 
that his disability is bad because he can no longer work.  
The United States Court of Appeals for Veterans Claims 
(Court) has recently held that a request for TDIU, whether 
expressly raised by a veteran or reasonably raised by the 
record, is not a separate claim for benefits, but rather 
involves an attempt to obtain an appropriate rating for a 
disability or disabilities, either as part of the initial 
adjudication of a claim, or, if the disability upon which 
entitlement to TDIU is based has already been found to be 
service connected, as part of a claim for increased 
compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 
(2009).

Here, the Veteran has made statements that he is unable to 
work due to his service connected lumbar spine disability, 
raising the issue of whether a grant of total disability 
based on individual unemployability (TDIU) is warranted.  
Hence, the Veteran's claim for an increased rating for a 
lumbar spine disability includes consideration of whether 
TDIU is warranted under the provisions of 38 C.F.R.         § 
3.340, 3.341, 4.16.

Accordingly, the Veteran should be provided with appropriate 
notice as to how to substantiate a claim for TDIU and 
afforded a general medical examination.  The examiner is 
asked to render an opinion as to whether it is at least as 
likely as not (fifty percent or greater) that the Veteran's 
service connected disability alone, without reference to any 
non-service connected disabilities, prevent the Veteran from 
maintaining substantially gainful employment.

Accordingly, the case is REMANDED for the following action:

1.  The RO should provide the Veteran with 
VCAA notice explaining how to substantiate 
a claim for TDIU.

2.  Obtain the Veteran's SSA records, 
including all medical records which formed 
the basis of any decision rendered.  
Efforts to obtain these records should be 
documented, and evidence received in 
response to this request should be 
associated with the claims folder.

3.  Schedule the Veteran for a VA 
examination.  The claims folder and a copy 
of this Remand should be provided to the 
examiner.  The examiner should indicate 
review of the items in the examination 
report.  

The examiner is asked to render an opinion 
as to whether it is at least as likely as 
not (fifty percent or greater) that the 
Veteran's service connected disability 
alone, without reference to any non-
service connected disabilities, prevent 
him from maintaining substantially gainful 
employment.

All findings should be described in detail 
and all necessary diagnostic testing 
performed.  A rationale for all opinions 
should be provided.

4.  When the development requested has 
been completed, this case should again be 
reviewed by the RO on the basis of the 
additional evidence.  The issue of TDIU 
should be addressed.  If the benefit 
sought is not granted, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


